USCA11 Case: 22-10496    Document: 36-1     Date Filed: 12/20/2022   Page: 1 of 9




                                                  [DO NOT PUBLISH]
                                   In the
                United States Court of Appeals
                        For the Eleventh Circuit

                          ____________________

                                No. 22-10496
                          Non-Argument Calendar
                          ____________________

       MONIKA FENYVESI,
                                                     Plaintiff-Appellant,
       versus
       SUNCOAST MOTEL AND APARTMENTS, INC.,


                                                   Defendant-Appellee.


                          ____________________

                 Appeal from the United States District Court
                      for the Middle District of Florida
                   D.C. Docket No. 8:19-cv-03026-TPB-JSS
                          ____________________
USCA11 Case: 22-10496        Document: 36-1   Date Filed: 12/20/2022   Page: 2 of 9




       2                        Opinion of the Court             22-10496


       Before JILL PRYOR, GRANT, and BRASHER, Circuit Judges.
       PER CURIAM:
               While staying at a motel in Florida, plaintiff Monika
       Fenyvesi fell and was injured. She sued the owner of the motel,
       Suncoast Motel and Apartments, Inc., for negligence. The district
       court granted summary judgment to Suncoast because Fenyvesi
       failed to come forward with evidence establishing that it breached
       any duty. After careful consideration, we affirm.
                        I.       FACTUAL BACKGROUND
             Fenyvesi, a German citizen, traveled to Florida on vacation
       with her husband. They arrived at the motel and went to their
       room, which had a balcony facing west toward the Gulf of Mexico.
       Upon entering the room, Fenyvesi saw the sun was setting and
       wanted to take a picture from the balcony.
              Fenyvesi opened the sliding glass door that separated the
       room and the balcony. To get to the balcony, she had to step over
       a raised threshold, which held the track for the sliding glass door.
       Fenyvesi saw the raised threshold and expected the floor of the bal-
       cony to be the same height as the floor of the room. But the floors
       were not level: the balcony floor was about three inches lower than
       the room floor. Fenyvesi claims that because of the light from the
       sunset, she was unable to see that the balcony floor was lower than
       the room floor. Because she did not anticipate the step down on
       the other side of the threshold, Fenyvesi fell and was injured.
USCA11 Case: 22-10496      Document: 36-1     Date Filed: 12/20/2022     Page: 3 of 9




       22-10496               Opinion of the Court                         3

              Fenyvesi sued Suncoast, alleging that it was negligent in fail-
       ing to warn her of the unsafe condition created by the step down.
       Suncoast moved for summary judgment, arguing that it owed no
       duty to warn about the step down because it was an open and ob-
       vious condition.
             The district court granted Suncoast’s motion for summary
       judgment, concluding it owed no duty to warn about the step
       down. The court explained that under Florida law a step down was
       generally an open and obvious condition that requires no warning.
       Although Florida courts had recognized some exceptions that re-
       quired an owner to warn of a step down in certain circumstances,
       the court concluded that none of the exceptions applied in this case.
             This is Fenyvesi’s appeal.
                           II. STANDARD OF REVIEW
              “We review de novo the district court’s grant of summary
       judgment, construing the facts and drawing all reasonable infer-
       ences in favor of the nonmoving party.” Smelter v. S. Home Care
       Servs., Inc., 904 F.3d 1276, 1284 (11th Cir. 2018). Summary judg-
       ment is appropriate if the record gives rise to “no genuine dispute
       as to any material fact and the movant is entitled to judgment as a
       matter of law.” Fed. R. Civ. P. 56(a). A genuine dispute of material
       fact exists when “the evidence is such that a reasonable jury could
       return a verdict for the nonmoving party.” Anderson v. Liberty
       Lobby, Inc., 477 U.S. 242, 248 (1986).
                               III. LEGAL ANALYSIS
USCA11 Case: 22-10496        Document: 36-1        Date Filed: 12/20/2022        Page: 4 of 9




       4                         Opinion of the Court                     22-10496

             This premises liability case boils down to the question of
       whether under Florida law 1 Suncoast, the property owner, had a
       duty to warn Fenyvesi, an invitee, about the step down from the
       room to the balcony. We conclude that it owed no duty to warn.
               A property owner generally must warn an invitee “of con-
       cealed perils which are or should be known to the property owner,
       and which are unknown to the invitee and cannot be discovered by
       him through the exercise of due care.” Collins v. Marriott Int’l, Inc.,
       749 F.3d 951, 957 (11th Cir. 2014) (quoting Fieldhouse v. Tam Inv.
       Co., 959 So. 2d 1214, 1215 (Fla. Dist. Ct. App. 2007)). But a property
       owner has no duty to warn of an “open and obvious hazard.” Dam-
       pier v. Morgan Tire & Auto, LLC, 82 So. 3d 204, 206 (Fla. Dist. Ct.
       App. 2012). 2
               Under Florida law, a property owner generally does not owe
       a duty to warn an invitee of a change in floor level. See Casby v.
       Flint, 520 So. 2d 281, 282 (Fla. 1988). Because this “type of construc-
       tion is common,” an invitee cannot “assume that the floors” of a


       1 The parties agree that we look to Florida law.
       2 Separate from the duty to warn, a property owner also has a “duty to main-
       tain the property in a reasonably safe condition by repairing conditions that
       [it] foresee[s] will cause harm.” Middleton v. Don Asher & Assocs., Inc., 262
       So. 3d 870, 872 (Fla. Dist. Ct. App. 2019); see Lomack v. Mowrey, 14 So. 3d
       1090, 1092 (Fla. Dist. Ct. App. 2009) (explaining that a property owner owes a
       duty to maintain the property in a reasonably safe condition even when it
       owes no duty to warn). Because Fenyvasi’s arguments on appeal relate solely
       to the duty to warn, we do not address the duty to maintain.
USCA11 Case: 22-10496     Document: 36-1      Date Filed: 12/20/2022    Page: 5 of 9




       22-10496               Opinion of the Court                        5

       building “in the same story have the same level, blindly travel on
       the presumption, disregard his own safety, stumble, fall, and re-
       cover.” Schoen v. Gilbert, 436 So. 2d 75, 76 (Fla. 1983); see also
       Casby, 520 So. 2d at 282 (“[I]t is common knowledge that a room
       obscured by dim lighting . . . may contain different floor levels”).
              There is an exception to this general rule. Florida appellate
       courts have recognized that a property owner has a duty to warn
       about a step down when the “character, location or surrounding
       conditions of the step-down are such that a prudent person would
       not anticipate it.” Nw. Fla. Crippled Children’s Assoc. v. Harigel,
       479 So. 2d 831 (Fla. Dist. Ct. App. 1985). This exception applies
       when the property owner used an “uncommon design or mode of
       construction creating a hidden danger.” Casby, 520 So. 2d at 282.
       The decisions in Kupperman v. Levine, 462 So. 2d 90 (Fla. Dist. Ct.
       App. 1985), and Harigel provide examples of when this exception
       applies.
              In Kupperman, the court held that homeowners owed a
       duty to warn a guest about a change in floor level. 462 So. 2d at 91.
       The floor level changed in the middle of the homeowners’ dining
       room. Id. They arranged their dining table and chairs to give the
       illusion of a level floor. The chair backs and seats were of even
       height, but this was only because some chairs had longer legs to
       account for the change in floor level. Id. Given “the uncommon
       mode of construction—a change of floor level in the middle of a
       room—and a choice of furniture designed to create the illusion of
USCA11 Case: 22-10496     Document: 36-1      Date Filed: 12/20/2022    Page: 6 of 9




       6                      Opinion of the Court                22-10496

       a level floor,” the property owners owed a duty to warn their
       guests. Id.
               In Harigel, the court held that a store owed a duty to warn
       its customers of a step down from a platform. 479 So. 2d at 832–33.
       The store displayed clothing hanging from a pipe that ran above
       the platform. Id. at 832. The pipe with the merchandise hanging
       extended several feet beyond the edge of the platform. Id. A cus-
       tomer who was looking at the clothing on display fell because she
       did not see that the platform ended. Id. Because the store had ar-
       ranged its merchandise so that a customer’s eyes were focused on
       the displayed merchandise, not the edge of the platform, the court
       held that the store had a duty to warn of the dangerous condition
       created by the step down. Id. at 832–33.
               After considering Kupperman, Harigel, and other Florida
       step-down cases, we cannot conclude that Suncoast owed a duty to
       warn here. Because it is common for there to be a difference in
       floor levels, we conclude that the step down from the motel room
       to the balcony was not an inherently dangerous condition. And the
       exception that requires a property to warn of a step down when
       there is an uncommon design or mode of construction does not
       apply here. Unlike the property owners in Kupperman, Suncoast
       did not create an optical illusion to conceal the change in elevation
       between the room and the balcony. See 462 So. 2d at 91. And un-
       like the store in Harigel, Suncoast created no distraction that drew
       Fenyvesi’s attention away from the step down. See 479 So. 2d at
       832–33.
USCA11 Case: 22-10496      Document: 36-1     Date Filed: 12/20/2022     Page: 7 of 9




       22-10496               Opinion of the Court                         7

              Fenyvesi nevertheless argues that Suncoast owed a duty to
       warn her about the danger associated with the step down even if it
       did not create the distraction or circumstances—in this case, the
       glare from the sunset—that caused her not to see the step down.
       The only case Fenyvesi cites to support her position is Krivanek v.
       Pasternack, 490 So. 2d 252 (Fla. Dist. Ct. App. 1986).
              In Krivanek, a citizen went to a building to vote in an elec-
       tion. Id. After entering the building, she walked toward the room
       with the voting machines. Id. A deputy sheriff, who was “acting as
       an election official,” opened the door to the room with the voting
       machines and said good morning to the citizen. Id. Because the cit-
       izen was looking at the deputy sheriff and responding to his greet-
       ing, she did not see a several-inch step down and fell over it. Id. at
       253. The Florida court concluded that the supervisor of elections
       owed a duty to warn about the step down. Id. The court explained
       that there “were sufficient circumstances other than just the
       change in floor level to sustain the finding of negligence on the part
       of” the supervisor of elections and thus the cases applying the gen-
       eral rule that an owner had no duty to warn of a step down could
       be “distinguish[ed].” Id. at 253.
              Fenyvesi says Krivanek established that a property owner
       may have a duty to warn of a step down even when a “distraction
       was created by someone other than the owner of the premises.”
       Appellant’s Br. at 14. But she overlooks that in Krivanek there was
       a direct connection between the individual who created the distrac-
       tion (the deputy sheriff) and the premises owner (the election
USCA11 Case: 22-10496         Document: 36-1         Date Filed: 12/20/2022          Page: 8 of 9




       8                          Opinion of the Court                        22-10496

       supervisor). Because the deputy sheriff was “acting as an election
       official” when he greeted the citizen and created the distraction
       that caused her not to see the step down, the Florida court imputed
       his actions to the election supervisor. Krivanek, 490 So. 2d at 252–
       53. We thus cannot say that Krivanek supports Fenyvesi’s position
       that Suncoast owed a duty to warn her about the danger associated
       with the step down even if it did not create the distraction—the
       glare associated with the sunset—that caused her not to see the
       step down. 3
              Fenyvesi also argues that Suncoast owed a duty to warn her
       of the step down even if there was no uncommon design or mode
       of construction. She maintains that Florida cases recognizing a duty
       to warn of a step down only in these narrow circumstances are dis-
       tinguishable because those cases involved step downs located in-
       side of buildings and did not address whether an owner has a duty
       to warn about a step down that requires a person to cross from
       inside a building to the outside. But a Florida appellate court has
       rejected a similar argument. See Allen v. Young, 807 So. 2d 704,
       706–07 (Fla. Dist. Ct. App. 2002).


       3 In a footnote, Fenyvesi suggests that Suncoast owed a duty to warn because
       the change in elevation associated with the step down violated the local build-
       ing code. But we will not consider this argument because Fenyvesi failed to
       raise it in the district court. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d
       1324, 1331 (11th Cir. 2004) (“[A]n issue not raised in the district court and
       raised for the first time in an appeal will not be considered by this court” (in-
       ternal quotation marks omitted)).
USCA11 Case: 22-10496      Document: 36-1     Date Filed: 12/20/2022     Page: 9 of 9




       22-10496               Opinion of the Court                         9

              In Allen, a guest was attending a party at a home and fell as
       she walked between the patio and pool. Id. at 705. Claiming that
       she fell because there was an “unmarked, hard to observe, change
       in elevation,” she sued the homeowners for failing to warn her of
       the condition. Id. The guest argued that cases recognizing a duty
       to warn only when there was an “uncommon design or mode of
       construction” that concealed a step down were inapposite because
       those cases “involve[d] accidents that occurred inside . . . rather
       than outside.” Id. at 705–06. The court rejected this argument, stat-
       ing “[w]e can discern no basis for applying different principles to a
       patio injury as opposed an injury that occurs inside.” Id. Based on
       the reasoning in Allen, we discern no basis for applying different
       principles to an injury that occurs due to a step down when an in-
       vitee crosses a threshold to pass from inside a building to the out-
       side than would apply to an injury that occurs due to a step down
       when an invitee moves inside a building.
                                 IV. CONCLUSION
              For the reasons set forth above, we affirm the district court’s
       grant of summary judgment.
             AFFIRMED.